Case 1:20-cr-00388-DLC Document 64 Filed 10/09/20 Page 1 of 1
Case 1:20-cr-00388-DLC Document 63 Filed 10/09/20 Page 1of1
U.S. Department of Justice

 

United States Attorney
Southern District of New York

The Silvio J. Molfo Building
One Saint Andrew's Plaza
New York, New York 10007

October 9, 2020

By ECF and Email
The Honorable Denise L. Cote

 

 

 

 

 

 

 

 

 

 

 

Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street vetrap denne
LOSE * Ny
New York, New York 10007 SDE SDNY
DOCUMENT
Re: United States v. Joel Cabrera, ELECTRONICALLY FILED
No. 20 Cr. 172 (DLC) DOC #:.
No. 20 Cr. 388 (DLC) DATE FILED: LO. le 2024
Dear Judge Cote: —

The Government respectfully requests, with the consent of Joel Cabrera, the defendant,

that the Court consolidate for trial the two above-referenced cases pursuant to Federal Rule of
Criminal Procedure 13.

 

The parties request such consolidation without prejudice to either party making a future
application to bifurcate Count One in information number 20 Cr. 172, charging the defendant

with being a felon in possession of ammunition, from the counts set forth in indictment number
20 Cr. 388.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

 

by: /s/
Daniel H. Wolf/ Alexander N. Li co
Assistant United States Attorneys rr
(212) 637-2337 / -2265 > mao
| Co
. a |
cc: Robert Osuna, Esq. (counsel to Joel Cabrera) é WA =Ky
Pattie - t7?>
lane Oe So

 

Uf fe ZO R©

 
